Citation Nr: 1242490	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or at the housebound rate.

2.  Entitlement to an increased rating for candidiasis of the feet with tinea pedis and hyperhidrosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in November 2007 and April 2010.  

The claims were remanded by the Board in January 2012 to schedule a requested hearing.  The Veteran presented testimony at a Board videoconference hearing before the undersigned in August 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks SMP based on need of regular aid and attendance of another person, or at the housebound rate, due to various disabilities.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" is entitled to VA pension benefits.  See 38 U.S.C.A. § 1521(a) (West 2002).

SMP at the aid and attendance rate is warranted when a Veteran needs regular aid and attendance of another individual to conduct routine activities necessary for daily life.  38 U.S.C.A. § 1521(d) (West 2002).  A person is considered to need regular aid and attendance if he is a patient in a nursing home due to mental or physical incapacity; or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another individual; or establishes a factual need of aid and attendance under 38 C.F.R. § 3.352(a) (2012) criteria.

A determination as to factual need of aid and attendance must be based on actual requirements of personal assistance from others.  Consideration is given to an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which through its essential character actually requires that the claimant remain in bed.  It does not require that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

SMP at the housebound rate is payable to a Veteran who is entitled to pension under 38 U.S.C.A. § 1521, and who is not in need of regular aid and attendance if, in addition to having a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities (not including ratings based upon unemployability under § 4.17 of this chapter) the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or (2) is "permanently housebound" by reason of disability or disabilities.  The "permanently housebound" requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2012).

In developing pension claims, the RO must apply all pertinent regulations.  See 38 C.F.R. § 3.321, 4.15-4.19 (2012).  More specifically, each nonservice-connected medical condition the appellant has must be separately rated based on the evidence of record.  If the appellant has any disabilities that are not properly included in the rating computation, (i.e., disabilities caused by willful misconduct), the exclusion of said disabilities must be explained and the amount of disability attributed to them quantified.  Abernathy v. Derwinski, 3 Vet. App. 461 (1992). 

Currently, for pension purposes, the Veteran's disabilities have been rated by the RO as bilateral pes planus, 30 percent; fractures of the right pubic and iliac bones, 20 percent; annular bulging disc, L4/5 and L5-S1, with facet arthropathy, 20 percent; degenerative changes, anterior compression of T12; distal tibia and fibula fracture, 20 percent; diabetes mellitus, 20 percent; candidiasis of both feet with tinea pedis and hyperhidrosis, 10 percent; chronic obstructive pulmonary disease, 10 percent; and residuals of a fracture of the right 5th metatarsal, noncompensable; for a combined evaluation for pension of 80 percent.

A July 2010 VA medical record reveals that the Veteran had a partial colectomy for colon cancer in August 2008 and has been followed for it by an outside oncologist; and that he has chronic stage V kidney disease with dialysis started in 2010 and which requires dialysis 3 times per week and for which he is followed by an outside nephrologist and by VA.  A February 2011 VA medical record reports that the Veteran was going to have a vitrectomy (eye surgery) for diabetic retinopathy and that he had fractured his right hand in March 2007.  The Veteran reported in November 2007 that he cannot use his right hand.  A mixed adjustment disorder was reported in January 2008.  The Board notes, particularly in reference to the requirement under 38 C.F.R. § 3.351(d) of one 100 percent disability and another rated at 60 percent or more, for SMP at the housebound rate, that malignancy of the digestive system warrants a 100 percent rating until 6 months after cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure under 38 C.F.R. § 4.114, Diagnostic Code 7343 (2012).  Furthermore, renal dysfunction requiring regular dialysis warrants a 100 percent rating under 38 C.F.R. § 4.115a (2012).  When the Veteran stopped any such therapeutic procedure for his colon cancer and when he started regular dialysis may be important in determining whether the Veteran warrants, at least temporarily, SMP at the housebound rate, if no more advantageous SMP benefit is warranted.  

In June 2007, a VA physician reported that the Veteran was unable to protect himself in his daily environment and that he was unable to keep himself clean.  In February 2012, a private physician reported that the Veteran was unable to protect himself in his daily environment or walk unassisted, but that he could keep himself clean.  It is unclear whether these physicians were merely reporting what the Veteran had told them or using their own medical judgment in reaching medical conclusions based on their observations and expertise.  Their statements about whether he can keep himself clean conflict.  Also, there is a seeming inconsistency between the February 2012 medical report notation that the Veteran cannot leave home for short distances unattended, the indication that the Veteran attended that examination unaccompanied by an attendant, and that report's indication that he walks to his mailbox and back daily.  It is also noted that the Veteran has attended numerous medical other appointments during the rating period without any indication that he was accompanied by an attendant.  Moreover, he reported during a January 2010 VA examination that he could stand for 2-5 minutes and walk about 50 yards before he had to sit down due to pain.  

Given the foregoing, and in light of the Veteran's multiple disabilities, some of which have not been considered by the RO, a VA examination is necessary.  In addition, all records of treatment that have a bearing on the matter of entitlement to SMP dated since the claim was filed in April 2007 should be obtained.

The Veteran also seeks a rating in excess of 10 percent for candidiasis of the feet with tinea pedis and hyperhidrosis.  In an April 2010 VA examination report, it was noted that the Veteran had been treated in Warner Robins by a dermatologist, Dr. B. S.  During the Veteran's August 2012 hearing, he testified that he had been receiving treatment from a Dr. S., who he stated is now deceased.  The Board acknowledges that some records from Dr. B. S. are already of record.  These records, however, are dated prior to the date on which the Veteran's claims for SMP and increased rating were received and it is unclear whether the Veteran has received treatment from either of the above doctors since his claims were filed.  If he has, any outstanding records may be relevant to the claims on appeal.  On remand, efforts should be made to obtain any relevant records from these treatment providers.  

The Veteran's candidiasis of the feet with tinea pedis and hyperhidrosis was last evaluated during a January 2010 VA examination.  It is now almost 3 years since that time, and more time will elapse before the case is returned to the Board.  The Veteran indicated in March 2011 that VA has not considered recent evidence, and he indicated in August 2012 that he sometimes has flare-ups of his foot skin disorder that last for months.  Given the foregoing, a more contemporaneous VA examination is needed to evaluate the current severity of his candidiasis of the feet with tinea pedis and hyperhidrosis.  Additional VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should make arrangements to obtain all private and VA medical records of treatment which the Veteran has received for all of his pensionable disabilities, including his candidiasis with tinea pedis and hyperhidrosis, since April 2007.  This should include all relevant medical records of treatment he has received from the Dublin and Augusta VAMCs since April 2007, and all private medical records of treatment he has received from Dr. B.S. (dermatologist) and Dr. S. (now deceased) since April 2007.  

2.  After the above development has been completed, the RO should schedule the Veteran for a VA examination of his candidiasis of his feet with tinea pedis and hyperhidrosis.  The claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination.  All necessary tests and studies should be performed, and the Veteran's lay statements regarding his symptomatology should be considered and discussed.  

The examiner should indicate what percent of the Veteran's entire body and what percent of the Veteran's exposed areas is affected by the candidiasis with tinea pedis and hyperhidrosis.  The examiner should also indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for it during the past 12-month period, and if so, for how many weeks.  A complete rationale must be provided for any opinions offered, with specific information provided supporting the opinion.

3.  Schedule the Veteran for a VA examination to determine if he meets or has met the requirements for SMP at the aid and attendance or housebound rate at any time since the claim was filed in April 2007.  The claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination.  All necessary tests and studies should be performed, and the Veteran's lay statements regarding his symptomatology should be considered and discussed.  

Each of the Veteran's pensionable disabilities, including status post partial colectomy for colon cancer, renal disease, mixed adjustment disorder, right hand fracture, and diabetes mellitus and its complications, including eye problems, should be described in detail, so that appropriate ratings can be assigned for them under 38 C.F.R. §§ 4.114, 4.115a, 4.130, 4.71a, and 4.119 (2012), etc.  There should be an indication by the examiner based on review of the medical records as to the date the Veteran ceased therapeutic treatment to eradicate his colon cancer, and as to the date that the Veteran started requiring regular renal dialysis.  

The examiner is asked to opine, using medical judgment, as to whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person or to be rendered housebound, or has been so at any time during the rating period, and if so, from when to when.  

Complete and detailed rationales must be provided for all opinions offered, with specific information provided to support the opinions.

4.  Thereafter, the RO should readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  In doing so, for the SMP claim, it must rate each of the Veteran's pensionable disabilities on a rating sheet, listing the Diagnostic Codes and disability ratings assigned for each disability for all appropriate time periods, based on all additional evidence considered.  This should specifically include, but not necessarily be limited to, initial ratings for kidney disease, colon cancer, psychiatric disease, and right hand disability.  Higher ratings should also be considered for the already rated pensionable disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


